Citation Nr: 1222336	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  04-12 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to November 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran presented testimony at a Formal hearing at the RO in June 2004 and before the undersigned Veterans Law Judge at a Travel Board hearing in December 2005.  Transcripts of these hearings are associated with the claims file.  This claim was previously remanded by the Board for additional development in April 2006 and April 2011.  The claim has now been returned to the Board for appellate consideration.   

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with this appeal.  The electronic file contains additional relevant VA treatment records pertaining to the claim.  

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with a personality disorder not otherwise specified, depression, bipolar personality and affective disorders, and a mood disorder.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include bipolar disorder and PTSD, due to nearly constant harassment and physical assaults during service.  Additionally, newly obtained VA treatment records dated in October 2010 show that while the Veteran denied any history of any sexual assault of any kind, in November 2011, he stated that he was threatened with forcible anal rape by a shipmate and although it never occurred, he feared that it would.  Despite the Veteran's childhood history of physical and emotional abuse by his father and taunting by his peers that resulted in him dropping out of high school to join the Navy, he asserts that his current psychiatric disorder(s) had their onset during service or are otherwise the result of his experiences during service.  

Although the Veteran reports that physical assaults during service resulted in severe beatings and threats that made him fear for his life, to date, the alleged physical assaults, which reportedly included broken noses, blackened eyes, and strangulation which resulted in blacking out striking his head on a hard floor, are not verified in the service treatment records.  Moreover, such incidents have not been verified despite extensive development actions of the RO and AMC.  Service treatment records do show at least three suicidal gestures, at least 4 unauthorized absences, and that the Veteran perceived himself to be immensely disliked by shipmates and constantly persecuted and harassed.  The Veteran was diagnosed with an immature personality on at least three occasions during service for which he was ultimately discharged.

Post-service VA treatment records dated in October 1974 showed that the Veteran was released from the San Bernadino County Hospital 1 week prior following a suicide attempt after his 16 year old wife left him.  He reported drug use since 1973 and frequent beatings to his head during service.  He was diagnosed with an extreme and explosive personality disorder.   

Post-service neuropsychiatric VA examination in April 1975 showed that following discharge, the Veteran was reportedly involved in a motorcycle gang of sorts, used nearly every kind of illegal drug, lived in a drug house, and participated in armed robberies.  He had reportedly had received outpatient psychiatric treatment since September 1974.  

In November 1978, a statement received from a private psychiatrist indicated that the Veteran had carried diagnoses of schizophrenia, bipolar personality, and borderline personality due to a relatively chronic history dating since 1974.  

Records received since the last remand reveal that the appellant continues to undergo psychiatric care.  Records from November 2006 to the present should be obtained.

Although the Veteran has been afforded VA examinations pertaining to the claim on appeal in March 2004 and May 2011, neither examination is sufficient to allow for adjudication of the claim on appeal.  Specifically, while it has been indicate that PTSD was not found, reports are that he receives outpatient treatment for this disorder.  Moreover, there has been no indication of whether the personality disorder symptoms in service may represent the early onset of subsequent psychiatric impairment.  Further opinion on this matter is indicated.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records, if any, from the Columbia, South Carolina VAMC and Hickory Outpatient Clinic dating from November 2006 to the present.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain any records requested, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After attempts to obtain additional relevant treatment records (regardless of whether additional records are obtained), the AMC/RO will refer the claims file to a licensed psychiatrist or psychologist to determine whether a psychiatric disorder preexisted service, and if not, to determine the nature, onset, and etiology of any psychiatric disorder diagnosed since April 2003, to specifically include PTSD and bipolar disorder, taking into account both medical evidence and lay testimony and statements of the Veteran and the December 2005 lay statement of his mother.  The claims folder must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  The examiner should consider the Veteran's reports noted in the service and VA treatment records of undergoing familial and peer-related physical and emotional trauma prior to his entrance into military service.

The examiner should offer comments and an opinion as to whether the Veteran entered service with a psychiatric disorder.  If so, the examiner is requested to indicate whether such disorder increased in severity during service, and if so, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.

If the Veteran did not enter service with a psychiatric disorder, with regard to each psychiatric disorder diagnosed since April 2003, the examiner is requested to offer an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that such disorder that is based upon his alleged harassment and assaults or threatened military sexual trauma during service.  In rendering this opinion, the examiner should address the existing VA examinations and opinions of record (April 1975, September 1993, March 2004, and May 2011 examinations and June 2011 addendum opinion) and the various psychiatric diagnoses dating since April 2003.  The examiner is also requested to comment on and discuss the significance, if any, of Veteran's admitted drug and alcohol use during service and following discharge, along with his involvement in a self-described biker gang to include living in a drug house and participation in armed robberies.  It should also be indicated whether the personality disorders noted in service represent the early onset of a psychiatric disorder, or are properly characterized as personality disorders.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the etiology of an acquired psychiatric disorder is unknowable.

3.  After the development requested has been completed, the AMC/RO should review the examiner's opinion to ensure that it is in complete compliance with the directives of this REMAND.  The RO/AMC must ensure that the examiners have documented their review of Virtual VA.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


